              Case 4:18-cv-03358-HSG Document 270 Filed 08/10/20 Page 1 of 5




 1   NED M. GELHAAR (SBN 163185)
     Email: ngelhaar@enensteinlaw.com
 2
     DANIEL R. GUTENPLAN (SBN 260412)
 3   Email: dgutenplan@enensteinlaw.com
     JESSE K. BOLLING (SBN 286267)
 4   Email: jbolling@enensteinlaw.com
     ENENSTEIN PHAM & GLASS, LLP
 5   12121 Wilshire Boulevard, Suite 600
 6   Los Angeles, California 90025
     (310) 899-2070 Phone
 7   (310) 496-1930 Fax

 8   Attorneys for Plaintiff, Counterclaim Defendant, and
     Crossclaim Defendant Kevin Barry Fine Arts Associates and
 9   Counterclaim Defendants Kevin A. Barry, John Johnson,
10   CHC Bayview Owner, LLC, Host Hotels & Resorts, Inc.,
     Remington Hotels, LLC, MUFG Union Bank, N.A.,
11   VSE Pacific, Inc., Allison Barry, Kevin Barry Fine
     Arts Associates of Nevada, Inc., Design Force Corporation,
12   and Marriott International, Inc.
13
                                 UNITED STATES DISTRICT COURT
14

15              NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

16   KEVIN BARRY FINE ART ASSOCIATES, a )              Case No. 4:18-cv-03358-HSG (TSH)
     California corporation,             )
17                                       )             JOINT STIPULATION RE PROPOSED
                    Plaintiff,           )
            v.                           )             CASE SCHEDULE; PROPOSED ORDER
18
                                         )              (as modified)
19   KEN GANGBAR STUDIO INC., a Canadian )             Trial Date: May 10, 2021
     Corporation,                        )
20                                       )
                    Defendant.           )
21                                       )
                                         )
22                                       )
     AND RELATED COUNTERCLAIMS.          )
23                                       )
                                         )
24                                       )

25

26
27



                                                   1
     Joint Stipulation re Proposed Case Schedule                  Case No. 4:18-cv-03358-HSG (TSH)
              Case 4:18-cv-03358-HSG Document 270 Filed 08/10/20 Page 2 of 5




 1          The below signing parties hereby stipulate to the following case schedule:

 2
                      Event                         Current Date            New Date          Time
 3

 4
      Amendment of Pleadings                             N/A                  N/A
 5

 6    Settlement Conference                               --            September 3, 2020
 7
      Close of Fact Discovery                        July 31, 2020       October 2, 2020
 8

 9    Opening Expert Reports                        August 7, 2020       October 9, 2020
10
      Exchange Rebuttal Expert Reports             August 28, 2020      November 9, 2020
11

12    Close of Expert Discovery                     September 25,      November 24, 2020
13                                                       2020
14                                             November 19, 2020         January 7, 2020    2:00 p.m.
      Dispositive Motion Hearing
15    Deadline

16                                                 February 16, 2021      April 20, 2021    3:00 p.m.
      Pretrial Conference
17
      10-Day Jury Trial                             March 8, 2021         May 10, 2021      8:30 a.m.
18

19

20    [SIGNATURES OF COUNSEL ON THE FOLLOWING PAGES; PROPOSED ORDER ON
21                                                   PAGE 5]
22

23

24

25

26
27



                                                         2
     Joint Stipulation re Proposed Case Schedule                       Case No. 4:18-cv-03358-HSG (TSH)
              Case 4:18-cv-03358-HSG Document 270 Filed 08/10/20 Page 3 of 5




 1   IT IS SO STIPULATED.

 2
     Dated: August 4, 2020                         ENENSTEIN PHAM & GLASS, LLP
 3

 4                                                 By: ____/s/ Jesse K. Bolling_________________
                                                       Ned A. Gelhaar
 5                                                     Jesse K. Bolling
                                                       Attorneys for Plaintiff, Counterclaim
 6                                                     Defendant, and Crossclaim Defendant Kevin
                                                       Barry Fine Arts Associates and Counterclaim
 7
                                                       Defendants Kevin A. Barry, John Johnson,
 8                                                     CHC Bayview Owner, LLC, Host Hotels &
                                                       Resorts, Inc., Remington Hotels, LLC, MUFG
 9                                                     Union Bank, N.A., VSE Pacific, Inc., Allison
                                                       Barry, Kevin Barry Fine Arts Associates of
10                                                     Nevada, Inc., Design Force Corporation, and
                                                       Marriott International, Inc.
11

12
     Dated: August 4, 2020                         THE BUSINESS LITIGATION GROUP, P.C.
13
                                                   By: ____/s/ Marc N. Bernstein_______________
14                                                     Marc N. Bernstein
                                                       Attorney for Defendant/Counterclaimant Ken
15                                                     Gangbar Studio, Inc.
16
17   Dated: August 4, 2020                         CRUSER, MITCHELL, NOVITZ, SANCHEZ,
                                                   GASTON & ZIMET, LLP
18
                                                   By: ____/s/ Kevin Lussier___________________
19                                                     Kevin R. Lussier
20                                                     Attorney for Counterdefendant Richard
                                                       McCormack Design D/B/A Studio
21                                                     McCormack and Richard McCormack

22
     Dated: August 4, 2020                         MINX LAW, PC
23

24                                                 By: ____/s/ Charlene Minx_________________
                                                       Charlene Minx
25                                                     Attorney for Counterdefendant Grill Concepts,
                                                       Inc.
26
27



                                                     3
     Joint Stipulation re Proposed Case Schedule                  Case No. 4:18-cv-03358-HSG (TSH)
              Case 4:18-cv-03358-HSG Document 270 Filed 08/10/20 Page 4 of 5



     Dated: August 4, 2020                         BALLARD SPAHR LLP
 1

 2                                                 By: ____/s/ Scott Humphreys_________________
                                                       Scott Humphreys
 3                                                     Attorney for Counterdefendant The Irvine
                                                       Company LLC
 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26
27



                                                     4
     Joint Stipulation re Proposed Case Schedule                 Case No. 4:18-cv-03358-HSG (TSH)
              Case 4:18-cv-03358-HSG Document 270 Filed 08/10/20 Page 5 of 5




 1                                         PROPOSED ORDER

 2          Pursuant to Court’s order dated July 6, 2020, the parties submitted a modification of the

 3   case schedule. The Court, having considered the parties’ proposed schedule, GRANTS their

 4   request as follows:

 5

 6                    Event                         Current Date            New Date          Time

 7

 8    Amendment of Pleadings                             N/A                  N/A

 9
      Settlement Conference                               --            September 3, 2020
10

11    Close of Fact Discovery                        July 31, 2020       October 2, 2020

12
      Opening Expert Reports                        August 7, 2020       October 9, 2020
13

14    Exchange Rebuttal Expert Reports             August 28, 2020      November 9, 2020

15
      Close of Expert Discovery                     September 25,      November 24, 2020
16
                                                         2020
17
      Dispositive Motion Hearing               November 19, 2020         January 7, 2021
                                                                                    2020    2:00 p.m.
18    Deadline
19
      Pretrial Conference                          February 16, 2021      April 20, 2021    3:00 p.m.
20

21    10-Day Jury Trial                             March 8, 2021         May 10, 2021      8:30 a.m.
22

23
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
24

25
     DATED: ______________
              8/10/2020
26
                                            _____________________________________________
27                                          JUDGE HAYWOOD S. GILLIAM, JR. OF THE
                                            UNITED STATES DISTRICT COURT, NORTHERN
                                            DISTRICT OF CALIFORNIA

                                                         5
     Joint Stipulation re Proposed Case Schedule                       Case No. 4:18-cv-03358-HSG (TSH)
